Platinum Group Metals Ltd. (Exploration Stage Company) Interim Consolidated Financial Statements For the quarter ended May 31, 2008 (Unaudited) Filed: July 15, 2008 A copy of this report will be provided to any shareholder who requests it. Platinum Group Metals Ltd. (An exploration stage company) May 31, 2008 See accompanying notes to the interim consolidated financial statements. Platinum Group Metals Ltd. (An exploration stage company) May 31, 2008 See accompanying notes to the interim consolidated financial statements. Platinum Group Metals Ltd. (An exploration stage company) May 31, 2008 See accompanying notes to the interim consolidated financial statements. Platinum Group Metals Ltd. (An exploration stage company) Notes to the unaudited interim consolidated financial statements May 31, 1.NATURE OF OPERATIONS The Company is a British Columbia corporation incorporated on February 18, 2002 by an order of the Supreme Court of British Columbia approving an amalgamation between Platinum Group Metals Ltd. and New Millennium Metals Corporation (“New Millennium”). The Company is an exploration company conducting work on mineral properties it has staked or acquired by way of option agreements in Ontario, Canada and the Republic of South Africa. 2.SIGNIFICANT ACCOUNTING POLICIES These financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) and include the significant policies outlined below. (a)Basis of presentation and principles of consolidation The financial statements of entities which are controlled by the Company through voting equity interest, referred to as subsidiaries, are consolidated. Variable interest entities (“VIEs”), which include, but are not limited to, special purpose entities, trusts, partnerships and other legal structures, as defined by the Accounting Standards Board in Accounting Guideline 15, “Consolidation of Variable Interest Entities”, are entities in which equity investors do not have the characteristics of a “controlling financial interest” or there is not sufficient equity at risk for the entity to finance its activities without additional subordinated financial support. VIEs are subject to consolidation by the primary beneficiary who will absorb the majority of the entities’ expected losses and/or residual returns. These interim consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Platinum Group Metals (RSA)(Pty) Ltd. (“PTM RSA”). PTM RSA holds mineral rights and conducts operations in the Republic of South Africa. All significant intercompany balances and transactions have been eliminated upon consolidation. The Company’s 37% working interest in the Western Bushveld Joint Venture (Note 5) is accounted for using the equity method. (b)Mineral properties and deferred exploration costs Mineral properties consist of exploration and mining concessions, options and contracts.
